The petitioner herein, J. D. Yeargain, Sr., filed in this court, on October 14, 1938, his original application praying for writ of mandamus, requiring Judge John H. Venable, county judge of Ottawa county, *Page 226 
to certify his disqualifications in a certain case pending against petitioner in the county court of Ottawa county.
As grounds for said application, it was alleged that said judge of Ottawa county had made certain statements which it was contended disqualified him to try said case, and that the said judge was biased and prejudiced against the defendant.
By agreement by all parties an order was made that a hearing should be had upon the above application on the 19th day of November, 1938. A response was filed by Judge John H. Venable, in which he denied making the statements alleged in the application, and denied that he was in any way biased or prejudiced against the defendant.
When the matter came on for hearing, neither the petitioner nor his attorney, who had previously withdrawn from the case, made an appearance. The respondent appeared in person and made a statement of the facts in open court.
After a careful consideration of the record, we find that the application for writ of mandamus should be denied, and it is so ordered.